Exhibit 10.10

EIGHTH AMENDMENT

OF

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2005 Restatement)

Entegris, Inc., a Delaware corporation, has heretofore established and maintains
a profit sharing plan (the “Plan”) which, in most recent amended and restated
form, is embodied in a document effective August 5, 2005, and entitled
“ENTEGRIS, INC. 401(k) SAVINGS AND PROFIT SHARING PLAN (2005 Restatement),” as
amended (collectively, the “Plan Statement”). The Plan Statement is hereby
further amended in the following respects:

1. ELIGIBILITY RULE FOR POCO EMPLOYEES. Effective August 11, 2008, Section 2.1
of the Plan Statement shall be amended by adding a new Section 2.1.1 to read in
full as follows:

2.1.1. Special Rule for Poco Graphite, Inc. Employees. Notwithstanding the
provisions of Section 2.1, employees of Poco Graphite, Inc. who were employed by
Poco Graphite, Inc. as of August 11, 2008 shall become Participants as soon as
administratively possible following August 11, 2008.

2. PARTIAL DISTRIBUTIONS VESTING FORMULA CHANGE. Effective for all distributions
on or after January 1, 2008, Section 5.1.4 of the Plan Statement shall be
amended to read in full as follows:

5.1.4. Special Rule for Partial Distributions. For any employee who had
completed one Hour of Service (for Vesting Service) prior to January 1, 2008,
the following rule shall apply:

If a distribution is made of less than the entire Employer Profit Sharing
Account or Pension Account of a Participant who is not then fully (100%) vested,
then until the Participant’s Employer Profit Sharing Account or Pension Account
becomes fully (100%) vested or until the Participant incurs a Period of
Severance of five (5) years, whichever first occurs, the Participant’s Vested
interest shall be determined by the more favorable to the Participant of the two
following formulas:

 

  (a) The Participant’s Vested interest in such Employer Profit Sharing Account
or Pension Account at any relevant time shall not be less than an amount (“X”)
determined by the formula X = P(B + D) - D. For the purpose of applying the
formula, “P” is the Vested percentage at the relevant time (determined pursuant
to Section 5); “B” is the account balance at the relevant time; and “D” is the
amount of the distribution; or,



--------------------------------------------------------------------------------

  (b) (i) a separate account shall be established for the portion of the
Employer Profit Sharing Account or Pension Account not so distributed and
(ii) the Participant’s Vested interest in such account at any relevant time
shall not be less than an amount (“X”) determined by the formula: X = P(B + (R x
D)) - (R x D). For the purpose of applying the formula, “P” is the Vested
percentage at the relevant time (determined pursuant to Section 5); “B” is the
separate account balance at the relevant time; “D” is the amount of the
distribution; and “R” is the ratio of the separate account balance at the
relevant time to the Employer Profit Sharing Account or Pension Account balance
immediately after distribution.

For any employee who first completes an Hour of Service (for Vesting Service) on
or after January 1, 2008, the following rule shall apply:

If a distribution is made of less than the entire Employer Profit Sharing
Account or Pension Account of a Participant who is not then fully (100%) vested,
then until the Participant’s Employer Profit Sharing Account or Pension Account
becomes fully (100%) vested or until the Participant incurs five (5) or more
consecutive One-Year Breaks in Service, whichever first occurs, (i) a separate
account shall be established for the portion of the Employer Profit Sharing
Account or Pension Account not so distributed and (ii) the Participant’s Vested
interest in such account at any relevant time shall not be less than an amount
(“X”) determined by the formula: X = P(B + (R x D)) - (R x D). For the purpose
of applying the formula, “P” is the Vested percentage at the relevant time
(determined pursuant to Section 5); “B” is the separate account balance at the
relevant time; “D” is the amount of the distribution; and “R” is the ratio of
the separate account balance at the relevant time to the Employer Profit Sharing
Account or Pension Account balance immediately after distribution.

3. ROLLOVER AND TRANSFER OF LOANS. Effective for Plan Years beginning on or
after January 1, 2008, Section 7.6.6 shall be amended by adding a new
subparagraph (l) to read in full as follows:

 

  (l)

Rollovers and Transfers of Loans. Pursuant to Section 9.3, the Committee may
agree to the transfer of outstanding participant loans under another
tax-qualified plan to this Plan if the transfer is in connection with a
corporate acquisition or merger by or with the Principal Sponsor or an
Affiliate. The Committee may also authorize that any employee who was formerly
employed by a business entity that was acquired by the Principal Sponsor or an
Affiliate and who receives an eligible rollover distribution which includes one
(1) or more outstanding participant loans shall be permitted to rollover such
outstanding participant loans to this Plan. The transfer or direct rollover of
an outstanding participant loan shall be permitted only if the participant loan
is not in default and the Participant agrees to continue to make loan payments
to the Trustee through payroll deductions. The transfer or direct rollover of an
outstanding

 

1



--------------------------------------------------------------------------------

 

participant loan shall not be considered the issuance of a new loan or the
renewal or rewriting of the original loan note. The terms of any outstanding
participant loan that is transferred or rolled over to this Plan may differ from
the loan provisions in this Section 7.6.

4. CREDITING OF PRIOR SERVICE FOR POCO ACQUISITION. Effective as of August 11,
2008, Schedule I of the Plan Statement shall be amended by replacing “As of
August 6, 2005” with “As of August 11, 2008.”

5. CREDITING OF PRIOR SERVICE FOR POCO ACQUISITION. Effective as of August 11,
2008, Schedule I of the Plan Statement shall be amended by adding to the end of
Schedule I the following:

 

5. Poco Graphite, Inc. Notwithstanding any provision in Section 2.2 to the
contrary, for purposes of determining whether an employee has satisfied the
requirement under Section 3.5 that the employee be credited with One Thousand
(1,000) Hours of Service to receive a discretionary contribution, all service
with the Poco Graphite, Inc. earned from January 1, 2008 through August 11, 2008
shall be treated as service with Entegris, Inc. (for clarification purposes,
compensation earned by employees of Poco Graphite, Inc. during the period from
January 1, 2008 through August 11, 2008 will not be included in any
discretionary contribution calculation).

6. COMPLIANCE WITH FINAL 415 REGULATIONS. Effective for limitation years
beginning on or after January 1, 2008, Appendix A of the Plan Statement shall be
amended by substituting therefore the Appendix A attached to this amendment.

7. CLARIFICATION REGARDING PENSION DISTRIBUTIONS. Effective for all
distributions payable after January 1, 2008, Section 2.1 of Appendix E shall be
amended by replacing all references to “Vested Total Account” with “Vested
Pension Account.”

8. CLARIFICATION REGARDING PENSION DISTRIBUTIONS. Effective for all
distributions payable after January 1, 2008, Section 2.3 of Appendix E shall be
amended by replacing the reference to “Vested Total Account” in the first
sentence of Section 2.3(a) with “Vested Pension Account.”

9. CLARIFICATION REGARDING PENSION DISTRIBUTIONS. Effective for all
distributions payable after January 1, 2008, Section 3.2 of Appendix E shall be
amended by replacing the reference to “Vested Total Account” in the first
sentence of Section 3.2(a) with “Vested Pension Account.”

10. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

2



--------------------------------------------------------------------------------

APPENDIX A

LIMITATION ON ANNUAL ADDITIONS

Incorporating amendments of Code §415(c) regulations (T.D. 9313, April 5, 2007).

Effective for limitation years beginning on or after July 1, 2007.

SECTION 1

DEFINITIONS

Terms defined in the Plan Statement shall have the same meanings when used in
this Appendix. In addition, when used in this Appendix, the following terms
shall have the following meanings:

 

1.1. Annual Addition. Annual addition means, with respect to any Participant for
a limitation year, the sum of:

 

  (i) all employer contributions (including employer contributions of the
Participant’s earnings reductions under section 401(k), section 403(b) and
section 408(k) of the Code) allocable as of a date during such limitation year
to the Participant under all defined contribution plans;

 

  (ii) all forfeitures allocable as of a date during such limitation year to the
Participant under all defined contribution plans; and

 

  (iii) all Participant contributions made as of a date during such limitation
year to all defined contribution plans.

Notwithstanding the foregoing, if an employer contribution is made later than
thirty (30) days after the due date, including extensions, of the employer’s
federal income tax return for the taxable year that includes the last day of the
limitation year, the employer contribution shall be considered an annual
addition for the limitation year in which the contribution is made. However, if
the employer contribution is made to correct a nondiscrimination violation
(e.g., section 401(a)(4) or section 410(b) of the Code) that date is extended
until the fifteenth (15th) day of the tenth (10th) month following the end of
the limitation year. A contribution made to restore an erroneous forfeiture in a
prior limitation year or on behalf of a participant who was erroneously omitted
from a prior limitation year’s allocation shall be considered an annual addition
for the limitation year to which it relates. If, in a particular limitation
year, an amount is contributed with respect to a prior limitation year and such
contribution is required by reason of such employee’s rights under chapter 43 of
title 38, United States Code (USERRA), resulting from qualified military
service, as specified in section 414(u)(1) of the Code, then such contribution
is not considered an annual addition with respect to the employee for that

 

A-1



--------------------------------------------------------------------------------

limitation year in which the contribution is made, but, in accordance with
section 414(u)(1)(B) of the Code, is considered an annual addition for the
limitation year to which the contribution relates.

1.1.1. Specific Inclusions. With regard to a plan which contains a qualified
cash or deferred arrangement or matching contributions or employee
contributions, excess contributions and excess aggregate contributions (whether
or not distributed during or after the limitation year) shall be considered
annual additions in the year contributed. Excess deferrals that are not
distributed in accordance with the regulations under section 402(g) of the Code
are annual additions.

1.1.2. Specific Exclusions. The annual addition shall not, however, include any
portion of a Participant’s rollover contributions or any additions to accounts
attributable to a plan merger or a transfer of plan assets or liabilities or any
other amounts excludable under law. Excess deferrals that are distributed in
accordance with the regulations under section 402(g) of the Code are not annual
additions. The annual addition shall not include (i) any payments made to
restore losses to a plan resulting from action that creates a reasonable risk of
liability for breach of fiduciary duty under Title I of ERISA (or, in the case
of Defined Contribution Plans not subject to ERISA, any other applicable federal
or state law), any “catch-up” contributions made pursuant to section 414(v) of
the Code, (ii) any previously forfeited amounts restored to an account in
accordance with the plan terms, and (iii) any repayments of loans.

1.1.3. ESOP Rules. In the case of an employee stock ownership plan within the
meaning of section 4975(e)(7) of the Code, annual additions shall not include
any dividends or gains on sale of employer securities held by the employee stock
ownership plan (regardless of whether such dividends or gains are (i) on
securities which are allocated to Participants’ accounts or (ii) on securities
which are not allocated to Participants’ accounts which, in the case of
dividends used to pay principal on an employee stock ownership plan loan, result
in employer securities being allocated to Participants’ accounts or, in the case
of a sale, result in sale proceeds being allocated to Participants’ accounts).
In the case of an employee stock ownership plan within the meaning of
section 4975(e)(7) of the Code under which no more than one-third (1/3rd) of the
employer contributions for a limitation year which are deductible under
section 404(a)(9) of the Code are allocated to highly compensated employees (as
defined in section 414(q) of the Code), annual additions shall not include
forfeitures of employer securities under the employee stock ownership plan if
such securities were acquired with the proceeds of an exempt loan or, if the
Employer is not an S corporation as defined in section 1361(a)(1) of the Code,
employer contributions to the employee stock ownership plan which are deductible
by the employer under section 404(a)(9)(B) of the Code and charged against the
Participant’s account (i.e., interest payments). The ESOP Committee may elect,
in its sole discretion, to calculate annual additions using the fair market
value of the Qualifying Employer Securities released from the suspense account
due to an Exempt Loan repayment and allocated to Participants’ Accounts for the
limitation year, if that amount is less than the amount determined in accordance
with Section 1.1(i).

 

A-2



--------------------------------------------------------------------------------

1.2. Controlled Group Member. Controlled group member means the Employer and
each member of a controlled group of corporations (as defined in section 414(b)
of the Code and as modified by section 415(h) of the Code), all commonly
controlled trades or businesses (as defined in section 414(c) of the Code and as
modified by section 415(h) of the Code), affiliated service groups (as defined
in section 414(m) of the Code) of which the Employer is a part and other
organizations required to be aggregated for this purpose under section 414(o) of
the Code.

1.3. Defined Contribution Plans. Defined contribution plans shall have the
meaning assigned to that term by section 415(k)(1) of the Code. Whenever
reference is made to defined contribution plans in this Appendix, it shall
include all such plans maintained by the Employer and all controlled group
members including terminated plans, plans maintained by predecessor employers
and plans that were formerly maintained by the employer or a related employer
but shall not include any multiemployer plan (as defined in section 414(f) of
the Code).

1.4. Individual Medical Account. Individual medical account means an account, as
defined in section 415(1)(2) of the Code maintained by the Employer or a
controlled group member which provides an annual addition.

 

1.5. Limitation Year. Limitation year means the Plan Year.

 

1.6. Maximum Permissible Addition.

1.6.1. General Rule. Maximum permissible addition (a term that is relevant only
with respect to defined contribution plans) means, for any one (1) limitation
year, the lesser of

 

  (i) Forty Thousand Dollars ($40,000), as adjusted automatically for increases
in the cost of living by the Secretary of the Treasury pursuant to
section 415(d) of the Code, or

 

  (ii) one hundred percent (100%) of the Participant’s §415 compensation for
such limitation year.

However, the dollar limit in (i) shall be prorated if all defined contribution
plans are terminated before the end of the limitation year.

1.6.2. Medical Benefits. The dollar limitation in Section 1.6.1(i), but not the
amount determined in Section 1.6.1(ii), shall be reduced by the amount of
employer contributions which are allocated to a separate account established for
the purpose of providing medical benefits or life insurance benefits with
respect to a key employee (as defined in section 416 of the Code) under a
welfare benefit fund or an individual medical account.

 

A-3



--------------------------------------------------------------------------------

1.7. Section 415 Compensation. Section 415 compensation (sometimes, “§415
compensation”) shall mean, with respect to any limitation year, the amount
determined as follows.

 

(a) General Definition. Subject to the following rules, §415 compensation means
the total wages, salaries, fees for professional services and other amounts
received for personal services actually rendered in the course of employment
with the Employer and all controlled group members to the extent that such
amounts are includible in gross income. This shall include any amount which
would have been received and includible in gross income but for an election
under section 125(a), section 132(f)(4), section 402(e)(3),
section 402(h)(1)(B), section 402(k) or section 457 of the Code. These amounts
include, but are not limited to, commissions paid to salespersons, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits and reimbursement or other expense
allowances under a nonaccountable plan as described in §1.62-2(c).

 

(b) Foreign Source Income. Amounts paid as compensation for services do not fail
to be treated as §415 compensation merely because those amounts are not
includible in gross income on account of the location of the services or merely
because those amounts are paid by an employer with respect to which all
compensation paid by such employer is excluded from gross income. Thus, for
example, the determination of whether an amount is §415 compensation shall be
made without regard to the exclusions from gross income under sections 872, 893,
894, 911, 931 and 933 of the Code.

 

(c) Cash Basis. Section 415 compensation shall be included in the limitation
year in which paid or made available (or would have been paid but for an
election under section 125, 132(f)(4), 401(k), 403(b), 408(k), 408(p)(2)(A)(i)
or 457(b) of the Code). Amounts received pursuant to a nonqualified unfunded
deferred compensation plan are §415 compensation in the year actually received
to the extent includible in gross income.

 

(d) Comp Cap. Section 415 compensation for a limitation year shall not exceed
the applicable dollar limit under section 401(a)(17) of the Code for that
limitation year (e.g., $230,000 for a limitation year beginning in 2008).

 

(e) Add-Backs. Section 415 compensation shall also include any elective deferral
as defined in section 402(g)(3) of the Code and any amount which would have been
received and includible in gross income but for an election under
section 125(a), section 132(f)(4), section 402(e)(3), section 402(h)(1)(B),
section 402(k) or section 457 of the Code.

 

(f) Constructively Received Income. Amounts includible in federal taxable income
under section 409A of the Code or section 457(f)(1)(A) of the Code and other
amounts constructively received in income are §415 compensation at the time that
they are so included in income. Section 415 compensation shall also include
amounts includible in gross income upon making the election described in
section 83(b) of the Code.

 

A-4



--------------------------------------------------------------------------------

(g) Miscellaneous. Section 415 compensation shall also include, (i) in the case
of an employee who is an employee within the meaning of section 401(c)(1) of the
Code and regulations promulgated under section 401(c)(1) of the Code, the
employee’s earned income (as described in section 401(c)(2) of the Code and
regulations promulgated under section 401(c)(2)) of the Code, plus amounts
deferred at the election of the employee that would be includible in gross
income but for the rules of section 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)
of the Code and (ii) amounts described in section 104(a)(3), 105(a), or 105(h)
of the Code, but only to the extent that these amounts are includible in the
gross income of the employee, and (iii) amounts paid or reimbursed by the
employer for moving expenses incurred by an employee, but only to the extent
that at the time of the payment it is reasonable to believe that these amounts
are not deductible by the employee under section 217 of the Code, and (iv) the
value of a nonstatutory option (which is an option other than a statutory option
as defined in §1.421-1(b)) granted to an employee by the employer, but only to
the extent that the value of the option is includible in the gross income of the
employee for the taxable year in which granted.

 

(h) Exclusions. Notwithstanding the foregoing, §415 compensation shall not
include any of the following.

 

  (i) Contributions (other than elective deferrals) to a plan of deferred
compensation to the extent the contributions are not includible in gross income
for the year the contribution is added.

 

  (ii) Amount realized from the exercise of a nonstatutory option or when
restricted stock or other property either becomes freely transferable or is no
longer subject to a substantial risk of forfeiture.

 

  (iii) Amounts realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option.

 

  (iv) Other amounts receiving special tax benefits such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in gross income and are not salary reduction amounts described in
section 125 of the Code).

 

  (i) Post-Severance Pay. Notwithstanding the foregoing, §415 compensation shall
not include any amounts received after an employee’s severance from employment
except as follows.

 

  (i)

Regular Pay. Regular pay (e.g., regular base pay, overtime, shift differential
pay, commissions, bonuses and other similar compensation) shall be included if
(A) it is paid not later than the end of the limitation year that includes the
severance from

 

A-5



--------------------------------------------------------------------------------

 

employment date or, if later, two and one-half (2-1/2) months after the
severance from employment date, and (B) it would have been paid if there had
been no severance from employment.

 

  (ii) Unused Leave. Payments of unused accrued bona fide sick leave, vacation
or other leave shall be included if it is paid not later than the end of the
limitation year that includes the severance from employment date or, if later,
two and one-half (2-1/2) months after severance from employment.

 

  (iii) NQDC. Payments of nonqualified unfunded deferred compensation plan shall
be included if (A) it is received not later than the end of the limitation year
that includes the severance from employment date or, if later, two and one-half
(2-1/2) months after the severance from employment date, and (B) it would have
been paid if there had been no severance from employment.

 

  (iv) Actual USERRA and Disability. Payments of compensation paid to employees
performing qualified military service (e.g., “differential pay”) and to
employees who are totally and permanently disabled shall be included if the
payments do not exceed the amounts the employee would have received if
employment had continued.

 

  (v) Imputed Disability Pay. The compensation an employee would have received
for the limitation year shall be included if the following conditions are
satisfied: (A) the employee is totally and permanently disabled within the
meaning of section 22(e)(3) of the Code, and (B) either (x) the employee is not
a highly compensated employee immediately before becoming disabled or (y) the
terms of the plan provide for the continuation of contributions on behalf of all
participants who are permanently and totally disabled for a fixed or
determinable period, and (C) the plan provides that such amounts are taken into
account for the purpose of making contributions, and (D) all contributions made
with respect to such imputed compensation are nonforfeitable when made.

1.8. Welfare Benefit Fund. Welfare benefit fund means a fund as defined in
section 419(e) of the Code which provides post-retirement medical benefits
allocated to separate accounts for key employees as defined in
section 419A(d)(3).

 

A-6



--------------------------------------------------------------------------------

SECTION 2

DEFINED CONTRIBUTION LIMITATION

Notwithstanding anything to the contrary contained in the Plan Statement, there
shall not be allocated to the account of any Participant under a defined
contribution plan for any limitation year an amount which would cause the annual
addition for such Participant to exceed the maximum permissible addition.
Subject to the provisions of this Appendix, the limitations of section 415(c) of
the Code (and regulations issued pursuant thereto) are incorporated by reference
in this Appendix.

SECTION 3

SUSPENSION OF ANNUAL ADDITIONS

3.1. Temporary Suspension. If as of any date during a limitation year it is
determined that a Participant’s annual additions that would be made then under
other provisions of this Plan Statement would exceed the maximum permissible
addition as of that date, the contributions and allocations to that
Participant’s accounts shall be made only to the extent that they can be made
without causing any such excess to occur. Therefore, the contributions and
allocations to be made as of that date shall be made in the following sequence
to the extent permitted.

 

  (a) Employer Contributions – Not Matching.

 

  (i) Employer contributions to defined contribution pension plans (e.g., money
purchase pension plans including target benefit pension plans).

 

  (ii) Employer fixed (non-discretionary, non-matching) contributions to defined
contribution profit sharing plans and stock bonus plans.

 

  (iii) Employer discretionary (non-matching) contributions to defined
contribution profit sharing plans and stock bonus plans.

 

  (b) Employee Matched and Employer Matching Contributions.

 

  (i) Employee non-Roth matched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

  (ii) Employee Roth matched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

A-7



--------------------------------------------------------------------------------

  (iii) Employee matched after-tax contributions to defined contribution profit
sharing plans and stock bonus plans.

 

  (iv) Employer non-discretionary fixed matching contributions to defined
contribution profit sharing and plans and stock bonus plans.

 

  (v) Employer discretionary matching contributions to defined contribution
profit sharing plans and stock bonus plans.

 

  (c) Employee Contributions – Not Matched.

 

  (i) Employee non-Roth unmatched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

  (ii) Employee Roth unmatched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

  (iii) Employee unmatched after-tax contributions to defined contribution
profit sharing plans and stock bonus plans.

 

  (d) Other.

 

  (i) All other contributions and allocations (but excluding forfeitures to be
reallocated).

 

  (ii) Forfeitures to be reallocated.

3.2. Tie Breaker. If a contribution or allocation that would be in two (2) or
more plans in the same priority cannot be made because of the foregoing rules,
the contribution or allocation shall be made among the plans in chronological
order as determined by the effective date of each plan (using the original
effective date of the plan) beginning with the plan that was first established.

 

A-8